DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This office action is in response to the filing of the amendment on 11/09/2020.
Examiner’s Note
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Response to Arguments
In view of the amendments filed on 11/09/2020, previous objections to the drawings are hereby withdrawn and objection to the abstract has been updated accordingly.
Applicant’s arguments have been considered but are moot because the arguments do not apply to the new ground(s) of rejection and/or new combination of references being used in the current rejection. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. Specifically, the phrase “Semiconductor structures are provided, particularly electrostatic discharge clamp structures and methods of manufacture” in lines 1-2 does not comply with the above and should be avoided. 
The disclosure is objected to because of the following informalities: the specification fails to describe/support the newly added matter to claim 6 reciting “the triggering circuit comprising an OR gate having a first input connected to an output of one of the sense elements, a second input connected to an output of an adjacent one of the sense elements and an output connected to at least two of the clamps”.  
Applicant is required to cancel the new matter in the reply to this Office Action or provide appropriate clarification.


Drawings
The drawings are objected to because the symbol used for the feedback element 200 in Fig. 1 is misleading. The symbol for representing the feedback element 200 leads to think is an OR gate (logic gate), but this is incorrect interpretation, since per the disclosure and detailed configuration description provided in Fig. 2 for element 200, element 200 is an RC triggering circuit not a OR gate. It should be noted that it seems that this misleading representation of element 200 in Fig. 1 is the consequence of the new matter pointed out in this office action. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3-8 and 10-20 are objected to because of the following informalities:
Claims 3-8 and 10-13 is objected to because they recite “The structure” in line 1, which should be corrected to read **The circuit structure**, since per the examiner’s interpretation of the specification and the drawings, it seems it intends to refer to the structure circuit earliest introduced in respective base claims 1 and 9. It should be noted that it is of sum importance to maintain consistency with elements identification throughout the claims in order to avoid ambiguity and/or indefiniteness.  
Claim 14 is objected to because it recites “remaining passive elements respectively connected to the remaining passive elements” in lines 6-7, which should be corrected to read **remaining passive elements respectively connected to the remaining clamps**, in order to correct what seems to be a typographical error and thus make sense. 
  Regarding claims 15-20, they are objected to for the same reasons stated above due to their dependency on claim 14.  
Appropriate correction/clarification required.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable 

Claims6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, regarding claim 6, the claim recites “the triggering circuit comprising an OR gate having a first input connected to an output of one of the sense elements, a second input connected to an output of an adjacent one of the sense elements and an output connected to at least two of the clamps” (lines 2-4), however, neither the specification nor the drawings clearly state how the claimed limitations are obtained. Specifically, per the specification and the drawings, the triggering circuit is an R-C triggering circuit configured as depicted in Fig. 2. Nowhere in the specification it is mentioned that the triggering circuit is or comprises a logic OR gate. Neither the specification nor the drawings support the above limitations as recited. For these reasons, the claim as written does not comply with the written description requirements and the newly added limitation is considered new matter. 	
Regarding claims 7-8, they are rejected for the same reasons stated above due to their dependency on claim 6.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 4, 14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Ker et al. (US 2010/0118454; hereinafter Ker; cited on PTO-892 dated 08/07/2020).
Regarding claim 1, Ker discloses a circuit structure (e.g. Figs. 1, 5, 6 or 7), comprising: 
a network of clamps (e.g. SCR1-SCR3 in Figs. 1, 5, 6 or 7); 
sense elements (e.g. Rc1-Rc3 in Figs. 1, 5, 6 or 7) each respectively connected in series with a corresponding one of the clamps of the network of clamps (e.g. SCR1-SCR3 in Figs. 1, 5, 6 or 7), each sense element (e.g. Rc1-Rc3 in Figs. 1, 5, 6 or 7) being configured to sense a turn-on of the corresponding one of the clamps of the network of clamps (e.g. SCR1-SCR3 in Figs. 1, 5, 6 or 7); and 
(e.g. D1-D3 in Fig. 1; D1-D2 in Figs. 5, 6 or 7) each having an input (e.g. anodes of D1-D3 in Fig. 1; anodes of D1-D2 in Figs. 5, 6 or 7) connected to receive an input from at least one of the sense elements (e.g. signal received from upper terminals of Rc1-Rc3 in Fig. 1; signal received from upper terminals of Rc1-Rc2 in Figs. 5, 6 or 7) and each having an output (e.g. cathodes of D1-D3 in Fig. 1; cathodes of D1-D2 in Figs. 5, 6 or 7) connected to at least one of the clamps (e.g. SCR1-SCR3 in Fig. 1; SCR2-SCR3 in Figs. 5, 6 or 7), different from the corresponding clamp (e.g. SCR1-SCR3 in Fig. 1; SCR1-SCR2 in Figs. 5, 6 or 7) that the at least one of the sense elements (e.g. Rc1-Rc3 in Fig. 1; Rc1-Rc2 in Figs. 5, 6 or 7) is connected to, to facilitate triggering of remaining clamps of the network of clamps (e.g. SCR1-SCR3 in Fig. 1; SCR2-SCR3 in Figs. 5, 6 or 7) based upon the sensing of the turn-on of the corresponding one of the clamps of the network of clamps (e.g. sensing of the turn-on of SCR1-SCR3 by Rc1-Rc3 in Figs. 1, 5, 6 or 7).
Regarding claim 2, Ker discloses the circuit structure of claim 1 (e.g. Figs. 1, 5, 6 or 7), wherein the clamps are silicon controlled rectifier (SCR) clamps (e.g. SCR1-SCR3 in Figs. 1, 5, 6 or 7).
Regarding claim 4, Ker discloses the structure of claim 1 (e.g. Figs. 1, 5, 6 or 7), wherein the sense elements (e.g. Rc1-Rc3 in Figs. 1, 5, 6 or 7) comprise resistors (e.g. Rc1-Rc3 in Figs. 1, 5, 6 or 7).
Regarding claim 14, Ker discloses a method (e.g. Figs. 1, 5, 6 or 7), comprising: 
(e.g. via Rc1-Rc3 in Figs. 1, 5, 6 or 7) a current difference between a clamp (e.g. current difference between SCR1-SCR3 in Figs. 1, 5, 6 or 7) in a network of clamps (e.g. SCR1-SCR3 in Figs. 1, 5, 6 or 7) and a passive element (e.g. Rc1-Rc3 in Figs. 1, 5, 6 or 7) connected to the clamp (e.g. SCR1-SCR3 in Figs. 1, 5, 6 or 7); and
 triggering (e.g. via D1-D3 in Fig. 1; via D1-D2 in Figs. 5, 6 or 7) remaining clamps (e.g. SCR1-SCR3 in Fig. 1; SCR2-SCR3 in Figs. 5, 6 or 7) in the network of clamps (e.g. SCR1-SCR3 in Figs. 1, 5, 6 or 7)  in response to sensing the current difference between the clamp and the passive element connected to the clamp (e.g. sensing the current difference between SCR1-SCR3 and Rc1-Rc3 in Figs. 1, 5, 6 or 7) and to sensing a lack of current difference between the remaining clamps (e.g. SCR1-SCR3 in Fig. 1; SCR2-SCR3 in Figs. 5, 6 or 7) and remaining passive elements (e.g. Rc1-Rc3 in Fig. 1; Rc2-Rc3 in Figs. 5, 6 or 7) respectively connected to the remaining passive elements (e.g. Rc1-Rc3 in Fig. 1; Rc2-Rc3 in Figs. 5, 6 or 7).
Regarding claim 19, Ker discloses the method of claim 14 (e.g. Figs. 1, 5, 6 or 7), wherein the triggering (e.g. via D1-D3 in Fig. 1; via D1-D2 in Figs. 5, 6 or 7) the remaining clamps (e.g. SCR1-SCR3 in Fig. 1; SCR2-SCR3 in Figs. 5, 6 or 7) comprises injecting (e.g. current injected via D1-D3 in Fig. 1; via D1-D2 in Figs. 5, 6 or 7) the remaining clamps (e.g. SCR1-SCR3 in Fig. 1; SCR2-SCR3 in Figs. 5, 6 or 7) with a triggering current from a triggering circuit (e.g. current injected via D1-D3 in .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ker et al. (US 2010/0118454; hereinafter Ker; cited on PTO-892 dated 08/07/2020) in view of Vanysacker et al. (US 2007/0002508; hereinafter Vanysacker; cited on PTO-892 dated 08/07/2020).
Regarding claim 3, Ker discloses all the claim limitations as applied above (see rejection of claim 1). However, Ker fails to expressly disclose the circuit structure, wherein the sense elements comprise diodes.
Vanysacker teaches the circuit structure (e.g. Figs. 4-7), wherein the sense elements comprise diodes (e.g. 402a-402b in Fig. 4; 504 in Fig. 5; 602 in Fig. 6; 702 in Fig. 7).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to configure the sense elements of the . 
Claims 5, 9-12, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ker et al. (US 2010/0118454; hereinafter Ker; cited on PTO-892 dated 08/07/2020) in view of Tateno et al. (US 2005/0231177; hereinafter Tateno).
Regarding claim 5, Ker discloses all the claim limitations as applied above (see rejection of claim 1). However Ker appears to fail to expressly disclose the structure, wherein the sense elements comprise a differential amplifier.
Tateno teaches the circuit structure (e.g. Qs, Rs and 200 in Fig. 4), wherein the sense elements (e.g. Rs and 200 in Fig. 4) comprise a differential amplifier (e.g. 200 in Fig. 4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to configure the sense elements of the circuit structure of Ker to include a differential amplifier, as taught by Tateno, since a current sensor comprising a resistor and a differential amplifier is a well-known configuration of a current sensor (see US 2004/0057180, paragraph [0060], Rs and 112 in Fig. 10; US 2004/0057189, paragraph [0027], R1 and U2 in Fig. 2; US 2005/0195546, paragraph [0030], 5 in Fig. 2). Furthermore, one skilled in the art would recognize as a design alternative the incorporation of a differential amplifier if amplification of the current sensing signal is needed, and since a differential amplifier is known to provide noise suppression, thus resulting in improving the accuracy of the current sensing.  
Regarding claim 9, Ker discloses a circuit structure (e.g. Figs. 1, 5, 6 or 7), comprising:
(e.g. SCR1-SCR3 in Figs. 1, 5, 6 or 7); 
a passive element (e.g. Rc1-Rc3 in Figs. 1, 5, 6 or 7) directly connected to at least one SCR clamp (e.g. SCR1-SCR3 in Figs. 1, 5, 6 or 7) and configured as a sense element to sense, via monitoring of the passive element, a turn-on of the at least one SCR clamp (e.g. sensing of the turn-on of SCR1-SCR3 by Rc1-Rc3 in Figs. 1, 5, 6 or 7); and
a triggering circuit (e.g. D1-D3 in Fig. 1; D1-D2 in Figs. 5, 6 or 7)connected to receive an output from the sense element (e.g. signal received from upper terminals of Rc1-Rc3 in Fig. 1; signal received from upper terminals of Rc1-Rc2 in Figs. 5, 6 or 7) indicating a turn-on of the at least one SCR clamp (e.g. sensing of the turn-on of SCR1-SCR3 by Rc1-Rc3 in Figs. 1, 5, 6 or 7), and connected to at least one other SCR clamp of the network of SCR clamps (e.g. SCR1-SCR3 in Fig. 1; SCR2-SCR3 in Figs. 5, 6 or 7), to facilitate triggering of the at least one SCR clamp (e.g. SCR1-SCR3 in Figs. 1, 5, 6 or 7) and the at least one other clamp (e.g. SCR1-SCR3 in Fig. 1; SCR2-SCR3 in Figs. 5, 6 or 7) based on the sensing of the turn-on of the at least one SCR clamp by the sense element (e.g. sensing of the turn-on of SCR1-SCR3 by Rc1-Rc3 in Figs. 1, 5, 6 or 7).
However, Ker fails to expressly disclose the circuit structure, wherein the sense element comprises a sensing amplifier.
(e.g. Qs, Rs and 200 in Fig. 4), wherein the sense element (e.g. Rs and 200 in Fig. 4) comprises a sensing amplifier(e.g. 200 in Fig. 4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to configure the sense elements of the circuit structure of Ker to include a sensing amplifier such as differential amplifier, as taught by Tateno, since a current sensor comprising a resistor and a differential amplifier is a well-known configuration of a current sensor (see US 2004/0057180, paragraph [0060], Rs and 112 in Fig. 10; US 2004/0057189, paragraph [0027], R1 and U2 in Fig. 2; US 2005/0195546, paragraph [0030], 5 in Fig. 2). Furthermore, one skilled in the art would recognize as a design alternative the incorporation of a differential amplifier if amplification of the current sensing signal is needed, and since a differential amplifier is known to provide noise suppression, thus resulting in improving the accuracy of the current sensing.  
Regarding claim 10, Ker and Tateno teach all the claim limitations as applied above (see rejection of claim 9). In addition, Ker teaches the structure of claim 9 (e.g. Figs. 1, 5, 6 or 7), wherein the passive element is a diode or a resistor (e.g. Rc1-Rc3 in Figs. 1, 5, 6 or 7).
	Regarding claim 11, Ker and Tateno teach all the claim limitations as applied above (see rejection of claim 10). In addition, Tateno teaches the structure (e.g. Qs, Rs and 200 in Fig. 4), wherein the sensing amplifier is a differential amplifier (e.g. 200 in Fig. 4).

Regarding claim 12, Ker and Tateno teach all the claim limitations as applied above (see rejection of claim 11). In addition, the combination of Ker and Tateno discloses the structure (e.g. Figs.1, 5, 6 or 7 of Ker modified by Tateno), wherein a current difference between the diode or the resistor (e.g. current difference between Rc1-Rc3 in Figs. 1, 5, 6 or 7 of Ker) and the at least one SCR clamp (e.g. SCR1-SCR3 in Fig. 1 of Ker; SCR2-SCR3 in Figs. 5, 6 or 7 of Ker) is sensed by the differential amplifier (e.g. differential amplifier 200 in Fig. 4 of Tateno which forms a current with resistor Rs incorporated to Ker to form similar current sensors with Rc1-Rc3 in Figs. 1, 5, 6 or 7 of Ker).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to configure the sense elements of the 
Regarding claim 15, Ker discloses all the claim limitations as applied above (see rejection of claim 14). However, Ker appears to fail to expressly disclose the method, wherein the current difference is sensed by a sensing amplifier.
Tateno teaches wherein the current difference is sensed by a sensing amplifier (e.g. 200 in Fig. 4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to configure the sense elements of the circuit structure of Ker to include a sensing amplifier such as differential amplifier, as taught by Tateno, since a current sensor comprising a resistor and a differential amplifier is a well-known configuration of a current sensor (see US 2004/0057180, paragraph [0060], Rs and 112 in Fig. 10; US 2004/0057189, paragraph [0027], R1 and U2 in Fig. 2; US 2005/0195546, paragraph [0030], 5 in Fig. 2). Furthermore, one skilled in the art would recognize as a design alternative the incorporation of a differential amplifier if amplification of the current sensing signal is needed, and since a differential amplifier is 
Regarding claim 16, Ker and Tateno teach all the claim limitations as applied above (see rejection of claim 15). In addition, Tateno teaches wherein the sensing amplifier is a differential amplifier (e.g. 200 in Fig. 4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to configure the sense elements of the circuit structure of Ker to include a sensing amplifier such as differential amplifier, as taught by Tateno, since a current sensor comprising a resistor and a differential amplifier is a well-known configuration of a current sensor (see US 2004/0057180, paragraph [0060], Rs and 112 in Fig. 10; US 2004/0057189, paragraph [0027], R1 and U2 in Fig. 2; US 2005/0195546, paragraph [0030], 5 in Fig. 2). Furthermore, one skilled in the art would recognize as a design alternative the incorporation of a differential amplifier if amplification of the current sensing signal is needed, and since a differential amplifier is known to provide noise suppression, thus resulting in improving the accuracy of the current sensing.  
Regarding claim 18, Ker and Tateno teach all the claim limitations as applied above (see rejection of claim 16). In addition, Ker discloses the method of claim 16 (e.g. Figs. 1, 5, 6 or 7), wherein the passive element is a resistor (e.g. Rc1-Rc3 in Figs. 1, 5, 6 or 7).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ker et al. (US 2010/0118454; hereinafter Ker; cited on PTO-892 dated 08/07/2020) in view of Tateno et al. (US 2005/0231177; hereinafter Tateno), further in view of Salome et al. (US .
Regarding claim 13, Ker and Tateno teach all the claim limitations as applied above (see rejection of claim 9). However, Ker and Tateno appear to fail to expressly disclose the structure, wherein the triggering circuit is a resistor-capacitor (RC) triggering circuit, and wherein the RC triggering circuit includes a resistor coupled in series with a capacitor, a first diode coupled in parallel with the resistor, an SCR element coupled in parallel with the resistor and the first diode, and a second diode coupled between a node connecting the resistor and the first diode and a control terminal of the SCR element.
Salome teaches the structure (e.g. Fig. 1), wherein the triggering circuit (e.g. 30 and 40 in Fig. 1) is a resistor-capacitor (RC) triggering circuit (e.g. for details of element 30 in Fig. 1 see Fig. 2a).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to configure the triggering circuit of the structure of the combination of Ker and Tateno as an RC trigger circuit, as taught by Salome, since it is well-known to use RC triggering circuits in this kind of structure (see US 2005/0275984, Figs. 2-6; US 2008/0285199, Figs. 1B-4). 
However, Ker, Tateno and Salome appear to fail to expressly disclose the RC trigger circuit further comprising a resistor coupled in series with a capacitor, a first diode coupled in parallel with the resistor, an SCR element coupled in parallel with the resistor and the first diode, and a second diode coupled between a node connecting the resistor and the first diode and a control terminal of the SCR element.
(e.g. Fig. 1 or Fig. 3) further comprising a resistor (e.g. 38 in Fig. 1 or 3) coupled in series with a capacitor (e.g. 36 in Fig. 1 or 3), a first diode (e.g. 40 in Fig. 1 or 3) coupled in parallel with the resistor (e.g. 38 in Fig. 1 or 3), an SCR element (e.g. 32 in Fig. 1 or 3) coupled in parallel with the resistor (e.g. 38 in Fig. 1 or 3) and the first diode (e.g. 40 in Fig. 1 or 3), and a second diode (e.g. 42 in Fig. 1 or 50 and 52 in Fig. 3) coupled between a node connecting the resistor (e.g. 38 in Fig. 1 or 3) and the first diode (e.g. 40 in Fig. 1 or 3) and a control terminal of the SCR element (e.g. 32 in Fig. 1 or 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to configure the triggering circuit of the structure of the combination of Ker, Tateno and Salome as taught by Dosch, for the advantage of preventing the occurrence of any excessive control voltage (Dosch, column 6, lines 57-61). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ker et al. (US 2010/0118454; hereinafter Ker; cited on PTO-892 dated 08/07/2020) in view of Tateno et al. (US 2005/0231177; hereinafter Tateno), further in view of Vanysacker et al. (US 2007/0002508; hereinafter Vanysacker; cited on PTO-892 dated 08/07/2020).
Regarding claim 17, Ker and Tateno teach all the claim limitations as applied above (see rejection of claim 16). However, Ker and Tateno appear to fail to expressly disclose the method of claim 16, wherein the passive element is a diode.
(e.g. Figs. 4-7) wherein the passive element is a diode (e.g. 402a-402b in Fig. 4; 504 in Fig. 5; 602 in Fig. 6; 702 in Fig. 7).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to configure the passive element of the structure of the combination of Ker and Tateno as a diode, as taught by Vanysacker, as a matter of a design choice equivalent alternative (see US 2007/0002508, paragraph [0045]). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ker et al. (US 2010/0118454; hereinafter Ker; cited on PTO-892 dated 08/07/2020) in view of Salome et al. (US 2004/0021998; hereinafter Salome; cited on PTO-892 dated 08/07/2020), and further in view of Dosch (US 3,508,134).
Regarding claim 20, Ker discloses all the claim limitations as applied above (see rejection of claim 14). However, Ker appears to fail to expressly disclose wherein the triggering current is a resistor-capacitor (RC) triggering circuit, and wherein the RC triggering circuit includes a resistor coupled in series with a capacitor, a first diode coupled in parallel with the resistor, an SCR element coupled in parallel with the resistor and the first diode, and a second diode coupled between a node connecting the resistor and the first diode and a control terminal of the SCR element.
Salome teaches the structure (e.g. Fig. 1), wherein the triggering circuit (e.g. 30 and 40 in Fig. 1) is a resistor-capacitor (RC) triggering circuit (e.g. for details of element 30 in Fig. 1 see Fig. 2a).

However, Ker and Salome appear to fail to expressly disclose the RC trigger circuit further comprising a resistor coupled in series with a capacitor, a first diode coupled in parallel with the resistor, an SCR element coupled in parallel with the resistor and the first diode, and a second diode coupled between a node connecting the resistor and the first diode and a control terminal of the SCR element.
Dosch teaches the RC trigger circuit (e.g. Fig. 1 or Fig. 3) further comprising a resistor (e.g. 38 in Fig. 1 or 3) coupled in series with a capacitor (e.g. 36 in Fig. 1 or 3), a first diode (e.g. 40 in Fig. 1 or 3) coupled in parallel with the resistor (e.g. 38 in Fig. 1 or 3), an SCR element (e.g. 32 in Fig. 1 or 3) coupled in parallel with the resistor (e.g. 38 in Fig. 1 or 3) and the first diode (e.g. 40 in Fig. 1 or 3), and a second diode (e.g. 42 in Fig. 1 or 50 and 52 in Fig. 3) coupled between a node connecting the resistor (e.g. 38 in Fig. 1 or 3) and the first diode (e.g. 40 in Fig. 1 or 3) and a control terminal of the SCR element (e.g. 32 in Fig. 1 or 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to configure the triggering circuit of the structure of the combination of Ker and Salome as taught by Dosch, for the advantage of . 
Allowable Subject Matter
Claims 6-8 objected to as being dependent upon a rejected base claim, but would be allowable upon overcoming the claims objections and 112 rejection(s) set forth in this action, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim:
-regarding claim 6, wherein the feedback elements each comprise a triggering circuit, the triggering circuit comprising an OR gate having a first input connected to an output of one of the sense elements, a second input connected to an output of an adjacent one of the sense elements and an output connected to at least two of the clamps; and 
-regarding claims 7-8, they would be allowable due to their dependency on claim 6. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A LABOY ANDINO whose telephone number is (571)272-1054.  The examiner can normally be reached on 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
/I. L./
Examiner, Art Unit 2839



	/THIENVU V TRAN/                                                        Supervisory Patent Examiner, Art Unit 2839